In an action to recover a deposit paid under a contract to purchase real property, the defendant seller appeals from an order of the Supreme Court, Westchester County, dated December 22, 1978, which granted plaintiff’s motion for summary judgment. Order reversed, with $50 costs and disbursements, and motion denied. The affidavits at Special Term raise an issue of fact as to whether plaintiff’s efforts to obtain a mortgage loan had been sufficient to constitute due diligence (see Jered Contr. Corp. v New York City Tr. Auth., 22 NY2d 187; Johnson v Werner, 63 AD2d 422). Mollen, P. J., Hopkins, Titone and Mangano, JJ., concur.